DETAILED ACTOIN

Applicant’s election without traverse of group III, claims 16-17 and 20-25, as well as new claims 26-29 and 32-33, in the reply filed on 3/22/22, is acknowledged. Applicant has further elected Ad5 adenovirus with Ad35 fiber shaft and knob.  The requirement to elect a type of admisntraiton if group III was elected was in error, and that requirement is withdrawn. Claims 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Claims 30-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
     	Claims 16-17, 20-25, 28, 29, and 32-33 are being acted upon.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite in the recitation that the dendritic cells are infected with adenovirus but not transduced.  Transduction refers to a process whereby genetic material, such as from a virus, is transferred into a cell.  It is not clear how a cell could be “infected” with an adenovirus but not transduced, since the process of infection would necessarily lead to transfer and expression of viral genes that are “transduced” into the cell.  For the purposes of examination, the claim is being interrupted as to mean that the cells are not transduced with a gene encoding for a tumor antigen. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0284976.
The ‘976 publication teaches a method of producing pro-inflammatory mature (i.e. modified) dendritic cells comprising providing an immature dendritic cell and stimulating said dendritic cell in the presence of IFN-gamma,  R848 (resiquimod), and PolyI:C (see page 1-2 and 5, in particular).  The ‘976 publication teaches said method produces dendritic cells that are CD80+, CD83+, and CD40+ (see page 11, in particular).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 20-25, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., 2004, in view of US 20100284976. 
Chan teaches a method of making pro-inflammatory dendritic cells comprising providing immature dendritic cells by culturing peripheral blood monocytes in GM-CSF and IL-4,  infecting the dendritic cells with an adenovirus, and maturing the immature dendritic cells by contacting with MCM (which comprises cytokines) and polyI:C (see page 1637, in particular). Chan teaches that the adenovirus comprising a gene encoding a tumor specific antigen which is expressed by the dendritic cells (see page 1637, in particular). Chan also teaches the use of an adenovirus without an encoded tumor antigen as a negative control (see page 1637, and Fig. 1, in particular).  Chan teaches that the use of said adenovirus is a promising new tool for cancer vaccine development and can generate T cell immunity (see abstract).  Chan teach adding the adenovirus for 2 hours before adding the maturation cocktail (see page 1637, in particular).  
The reference differs from the claimed invention in that it does not explicitly teach maturation with resiquimod and IFN-gamma.  
The ‘976 publication teaches dendritic cell maturation cocktails comprising IFN-gamma,  R848 (resiquimod), PolyI:C, and TNF-alpha (see page 1-2 and 5, in particular).  The ‘976 publication teaches that the maturation cocktail is especially suitable for promoting in vitro maturation of dendritic cells that express high levels of IL-12, and that express maturation markers including CD80, CD83, and CD40 (see page 2 and 11, in particular).  The ‘976 publication teaches that the maturation cocktail induces a stable maturation and that the mature dendritic cells are capable of allostimulation (i.e. “direct pathway”, see page 9, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the maturation cocktail of the ‘976 publication, to mature the dendritic cells in the method of Chan et al. The ordinary artisan would be motivated to do so with a reasonable expectation of success, since the ‘976 publication teaches that a cocktail comprising IFN-gamma,  R848 (resiquimod), PolyI:C, and TNF-alpha is especially suitable for promoting in a stable vitro maturation of dendritic cells that express high levels of IL-12, express maturation markers including CD80, CD83, and CD40. Furthermore, it would also be obvious to optimize the method of DiPaolo by adding the adenovirus and maturation cocktail at the same time a matter of convenience. 

Claims 16-17, 21-25, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotaki et al., Jan. 2016, in view of US 2012/0328662.
Fotaki teach a method of making pro-inflammatory dendritic cells capable of activating allogeneic T cells (i.e. a direct pathway of allorecognition) comprising providing immature dendritic cells, infecting the dendritic cells with an adenovirus, and maturing the dendritic cells in the presence of a maturation cocktail.  Fotaki teach using a serotype 5 adenovirus containing fibers (i.e. shaft and knob) from serotype 35.  Fotaki teach that the dendritic cells express co-stimulatory and activation molecules and secrete IL-12.  Fotaki teach that the adenovirus delivers a tumor associated antigen.  Fotaki teach that the adenovirus is delivered to the immature dendritic cells in combination with the DC maturation cocktail. Fotaki teaches that the dendritic cells attract NK cells and produce chemokines. 
The reference differs from the claimed invention in that it does not explicitly teach maturation with PolyI;C, Resiquimod and IFN-gamma.  
	The ‘662 publication teaches a dendritic cell maturation cocktail comprising PolyI:C, resiquimod, and IFN-gamma (see page 1, in particular).  The ‘662 publication teaches that the maturation cocktail produces pro-inflammatory dendritic cells that produce high levels cytokines and chemokines, attract NK cells, and promote bystander DC activation, and are useful for tumor immunotherapy (see page 1-2 and 6-7, in particular).  The ‘662 publication teaches that the maturation cocktail can further include TNF-alpha (see page 4, in particular). 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the maturation cocktail of the ‘662 publication, to mature the dendritic cells in the method of Fotaki. The ordinary artisan would be motivated to do so with a reasonable expectation of success, since The ‘662 publication teaches that the dendritic cell maturation cocktail produces pro-inflammatory dendritic cells that produce high levels cytokines and chemokines, attract NK cells, and promote bystander DC activation, and are useful for tumor immunotherapy. Furthermore, it would also be obvious to optimize the method of Fotaki by adding the adenovirus and maturation cocktail at the same time a matter of convenience. 

Claims 16-17, 20-25, and 32-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fotaki et al., Jan. 2016 and US 2012/0328662, and further in view of DiPaolo et. al., 2006.
The teachings of the ‘662 publication and Fotaki are described above.
The reference differs from the claimed invention in that they do not explicitly teach adenovirus that does not comprise a gene encoding a tumor antigen.  
DiPaolo teaches using a recombinant adenovirus for infection of dendritic cells to express a model antigen.  DiPaolo teaches a serotype 5 based adenovirus vector containing fiber and knob derived from serotype 35 (see abstract and page 6).  DiPaolo teaches that said Ad5/35 adenovirus has a better safety profile (see abstract, in particular). DiPaolo also teach infecting DC with adenovirus that does not contain a tumor antigen, but instead expresses GFP as a control (See Fig. 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of DiPaolo et. to the method made obvious by Fotaki the ‘662 publication.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because as taught by DiPaolo, said Ad5/35 vector has a better safety profile and the ordinary artisan would be motivated to use a adenovirus without a model/tumor antigen, but instead expressing GFP, for control purposes as taught by DiPaolo. 

Claims 16-17, 21-25, 28-29, and 32-33,are rejected under 35 U.S.C. 103(a) as being unpatentable over Fotaki et al., Jan. 2016 and US 2012/0328662, and further in view of US 2010/0196336. 
The teachings of the ‘662 publication and Fotaki are described above.
The reference differs from the claimed invention in that they do not explicitly teach HPV or EBV antigens
The ‘336 publication teaches various types of tumor antigens that can be recombinantly expressed in dendritic cells for producing an antitumor immune response, including those from HPV or EBV (see page 20, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘336 publication to the method made obvious by Fotaki the ‘662 publication.  Selecting from known tumor antigens for delivery to dendritic cells for inducing an immune response would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claims 16, 20-25, 28-29 and 32-33, are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan et al., 2004 and US 20100284976, and further in view of US 2010/0196336.
The teachings of Chan and the ‘976 publication. are described above.
The reference differs from the claimed invention in that they do not explicitly teach HPV or EBV antigens
The ‘336 publication teaches various types of tumor antigens that can be recombinantly expressed in dendritic cells for producing an antitumor immune response, including those from HPV or EBV (see page 20, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘336 publication to the method made obvious by Chan the ‘976 publication.  Selecting from known tumor antigens for delivery to dendritic cells for inducing an immune response would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644